COURT OF CHANCERY
                                               OF THE
                                         STATE OF DELAWARE
KATHALEEN ST. JUDE MCCORMICK                                          LEONARD L. WILLIAMS JUSTICE CENTER
        CHANCELLOR                                                        500 N. KING STREET, SUITE 11400
                                                                         WILMINGTON, DELAWARE 19801-3734


                                            October 13, 2022

     Michael Hanrahan, Esquire                           Edward B. Micheletti, Esquire
     Samuel L. Closic, Esquire                           Lauren N. Rosenello, Esquire
     John G. Day, Esquire                                Ryan M. Lindsay, Esquire
     Robert B. Lackey, Esquire                           Skadden, Arps, Slate, Meagher & Flom LLP
     Prickett, Jones & Elliott, P.A.                     One Rodney Square
     1310 N. King Street                                 Wilmington, DE 19899
     Wilmington, Delaware 19801

                      Re:    Luigi Crispo v. Elon R. Musk et al.,
                             C.A. No. 2022-0666-KSJM

      Dear Counsel:

               On October 10, 2022, Plaintiff Luigi Crispo filed a Motion for Judicial Notice of

      statements made by Defendants Elon R. Musk, X Holdings I, Inc., and X Holdings II, Inc.

      (“Defendants”) in Twitter Inc. v. Elon R. Musk, et al., C.A. No. 2022-0613-KSJM.1 The

      following day, I issued a Memorandum Opinion largely granting Defendants’ Motion to

      Dismiss2 while identifying one area that warranted supplemental briefing.3

               I believe that my decision on Defendants’ Motion to Dismiss rendered Plaintiff’s

      Motion for Judicial Notice largely moot. If Plaintiff believes that his Motion for Judicial

      Notice is not moot, he may advance those arguments in the supplemental briefing requested

      in my October 11 decision.


      1
          C.A. No. 2022-0666-KSJM, Docket (“Dkt.”) 40.
      2
          See Dkt. 15, 18, 25, and 35.
      3
          Dkt. 41.
C.A. No. 2022-0666-KSJM
October 13, 2022
Page 2 of 2

                                      Sincerely,

                                      /s/ Kathaleen St. Jude McCormick

                                      Kathaleen St. Jude McCormick
                                      Chancellor

cc:   Counsel of Record (by File&ServiceXpress)




                                        2